

116 HR 4770 IH: CFTC Advisory Committee Improvement Act
U.S. House of Representatives
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4770IN THE HOUSE OF REPRESENTATIVESOctober 21, 2019Mr. Baird (for himself and Mr. Harder of California) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo revise and improve the advisory committees of the Commodity Futures Trading Commission.
	
 1.Short titleThis Act may be cited as the CFTC Advisory Committee Improvement Act. 2.Advisory committee changesSection 2(a)(15) of the Commodity Exchange Act (7 U.S.C. 2(a)(15)) is amended to read as follows:
			
				(15)Advisory committees
					(A)Establishment
 (i)In generalThe Commission shall establish advisory committees to serve as vehicles for discussion and communication on matters related to the regulatory activities of the Commission.
 (ii)MembershipThe Commission shall appoint to an advisory committee such members as the Commission finds appropriate to promote robust discussion of the subject matter before the advisory committee. In appointing members to an advisory committee, the Commission shall seek to include a wide diversity of opinion and represent a broad cross-section of interests, as applicable to the subject matter.
 (B)ActivitiesThe activities of an advisory committee shall include the following: (i)To hold public meetings at such intervals as necessary to carry out the functions of the advisory committee.
 (ii)To submit to the Commission such reports and recommendations to the Commission (including minority views, if any) as the advisory committee deems appropriate; and
 (iii)To serve as a vehicle for discussion and communication on matters of concern to exchanges, firms, end-users, and regulators regarding the derivatives markets and their regulation by the Commission.
 (C)ReimbursementThe members of each advisory committee shall be entitled to per diem and travel expense reimbursement by the Commission.
 (D)Applicability of the Federal Advisory Committee ActAn advisory committee shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).. 3.Transition rulesNotwithstanding section 2(a)(15) of the Commodity Exchange Act, the Commodity Futures Trading Commission may permit an advisory committee that, as of the date of the enactment of this Act, had a charter established by the Commission, or that was established under such section as in effect before such date of enactment, to continue to operate in accordance with the charter or in accordance with such predecessor section, as the case may be, until the charter is renewed or the sponsor of the advisory committee is changed, whichever occurs earlier.
		